Citation Nr: 0525013	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&RO) in Wichita, Kansas, that determined the 
veteran had not submitted new and material evidence to reopen 
the claim of service connection for low back strain.  

The veteran testified at a Board videoconference hearing in 
November 2004.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal a February 1977 rating 
decision that denied entitlement to service connection for 
low back strain.

2.  The evidence received since the February 1977 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant of the evidence previously of record; and/or is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1977 rating decision denying service 
connection for low back strain is final.  38 U.S.C.A. §7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the February 1977 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for low back strain has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO construed the veteran's 
correspondence received in February 2001 as an application to 
reopen a claim for service connection for a low back strain, 
and the RO provided the veteran with notice of the VCAA in 
February 2002, and a letter specific to new and material 
evidence in April 2002, prior to the initial decision on the 
claim to reopen in September 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim for service connection for low back 
strain, the RO specifically informed the veteran in the 
February 2002, April 2002 and, more recently, July 2003 
letters as to what kinds of evidence was needed to 
substantiate a claim for service connection for chronic low 
back strain.  With regard to the information and evidence 
that VA would seek to provide, the Board notes that the 
burden is on the claimant to come forth with new and material 
evidence to reopen a previously denied claim.  In this 
regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in the February 2002 
and July 2003 letters that it would assist him in obtaining 
medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

With regard to informing the claimant about the information 
and evidence he was expected to provide, the Board notes that 
the RO told the veteran in these letters that he should 
submit the kind of evidence it had described in the letter as 
evidence which would be relevant to substantiating a claim 
for service connection for low back strain disability.  The 
Board notes that the RO did inform the veteran of the 
regulatory definition of new and material evidence in the 
April 2002 letter, and, in the September 2002 rating 
decision, the RO did not reference the complete version of 
the regulatory definition of new and material evidence that 
did apply to the veteran's application to reopen.  Concerning 
this, the Board notes that, for applications filed after 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Despite the RO inconsistency in 
quoting the applicable definition of new and material 
evidence, including the definition presented in an April 2004 
supplemental statement of the case, the February 2004 
statement of the case (SOC) essentially provided the relevant 
definition when it referenced the correct version in the 
analysis section and stated the evidence did not provide "a 
more complete picture" of the circumstances surrounding the 
origins of a current low back disability, and pertinently 
noted that the additional evidence did not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, the Board concludes that any difficulties that 
could result from the inconsistency in the development 
letters provided to the appellant in must now be considered 
as at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his application to reopen his 
claim for service connection for a low back strain 
disability.  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist, which is more limited in a 
case which requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, 
also has been satisfied in this case because the RO offered 
him assistance in obtaining any evidence he notified VA 
about.  The veteran was afforded a hearing before the Board, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  Furthermore the veteran was 
given 90 days to submit additional evidence (T 11-12) and he 
did provide lay statements.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Analysis

The RO decision in February 1977 to deny service connection 
for low back strain on a direct and secondary basis was based 
on a consideration of the veteran's service medical records, 
VA and private treatment records.  The service medical record 
showed no complaint of recurrent back pain being made on the 
October 1968 medical examination for separation.  However, 
thereafter, the veteran was seen initially in August 1969 for 
back pain after he picked up a heavy object.  He was seen 
several times thereafter through early September 1969 for 
back pain and an X-ray of the lumbar spine was read as 
normal.  Subsequent clinical record entries through June 1970 
show no complaint directed to the lumbar spine.  The VA 
medical examinations in December 1970, June 1972 and October 
1975 were unremarkable regarding the low back, as were 
contemporaneous private treatment records.  The initial 
reference to the low back was in VA clinical records dated 
late in 1975 that refer to lumbosacral strain.  On the VA 
examination in January 1977 he reported hurting his back in 
1969 and having a "real bad" injury in 1974 with pain since 
that injury.  The examiner diagnosed history of low back 
strain, recurrent, symptomatic. 

The rating board in February 1977 determined the veteran was 
treated for an acute and transitory injury in military 
service with no residuals at discharge from the service and 
that the present low back strain was not incurred in or 
aggravated by service or proximately due to or the result of 
a service connected disability.  The record showed that 
service connection was established for postoperative inguinal 
hernia and traumatic synovitis of the right knee.  
Pertinently, service connection was recently established for 
chronic perineal neuralgia secondary to the postoperative 
inguinal hernia.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record. See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).  Evidence is 
probative when it "tends to prove or disprove a point in 
issue." BLACK'S LAW DICTIONARY 579 (7th ed.1999). 

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The 
record of subsequent medical treatment and examinations 
beginning with VA examinations late in 1977, supplemented 
with hearing testimony and lay statements, is not new and 
material as it did not address the ultimate issue of the 
case-whether a chronic low back strain was related to an 
injury in service or a service-connected disability. 

The final February 1977 decision was predicated on this very 
issue.  New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, the 2000 version of § 3.156(a) 
requires that new and material evidence bear "directly and 
substantially upon the specific matter under consideration."  
38 C.F.R. § 3.156(a).  This version of the regulation is 
applicable to the veteran's claim since VA received his 
application to reopen the claim in February 2001, well before 
the effective date of the current, and less favorable, 
version of section 3.156 in August 2001.  The Board must 
assess the probity of newly submitted evidence before a case 
is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

The appellant argues that the there has been substantial 
evidence added to the record and that the record shows he 
injured his low back during military service.  However, the 
Board does not dispute the credibility of the veteran's 
recollections or those of lay observers who reported 
recollections of low back complaints at various periods after 
military service, or who did not recall any back problem 
before he entered military service, or the voluminous record 
of private medical treatment, but rather its probity.  The 
evidence taken together does not provide a more complete 
picture of the etiology of chronic low back strain or 
degenerative changes of the lumbar spine reported well after 
military service.  See Hodge, 155 F.3d at 1363.  When viewed 
in the context of evidence previously submitted, the new 
evidence is not probative of a medical nexus between a 
chronic low back disability and the injury sustained during 
military service or a service-connected disability, the 
specific matter under consideration.  It merely supplements 
the unchallenged assertion that the veteran was treated for 
back pain during military service, but none of this medical 
evidence addresses the specificity requirement in section 
3.156(a) and the failure of any evidence to address causation 
linked to service is critical.  Although the veteran 
supplements the record with his own statements of causation 
and medical literature, none of the medical reports offers a 
statement or opinion suggesting a nexus to the remote injury 
during military service.  Moreover the offered medical 
literature seems to relate to undiagnosed disorders or not 
directly to a chronic low back disability.  His hearing 
testimony alluded to statements a VA physician made but on 
further questioning he conceded this had not been not a 
relevant nexus statement (T 9).

The record of the veteran's private treatment beginning in 
the mid 1980's alludes to his history of back pain and 
reported most often as chronic low back pain, somatic 
dysfunction of the lumbar spine segment, with degenerative 
changes of the lumbar spine being noted on radiology reports.  
The Board notes these records repeatedly refer to low back 
injuries many years after service but that they did not 
contain any statement of a nexus statement to a remote injury 
during military service or a service-connected disability.  

Furthermore, there is a VA medical opinion in 2003 that does 
not relate a chronic low back strain or complained of coccyx 
pain to perineal neuralgia.  Thus all the evidence viewed 
liberally is not probative of the specific issue of a 
causation nexus to military service or any relationship to a 
service-connected disability.  The records, created over many 
years, do not constitute a competent medical nexus opinion or 
serve as the basis of one, and therefore cannot be considered 
material.  Further, these records are cumulative in that the 
veteran's service medical records reveal several notations 
for low back pain.  The records may be new in that they show 
the continuing existence of low back pain after service at 
various times, but they are not a competent medical opinion 
establishing a nexus to military service or a service-
connected disability for any chronic low back disability, 
specifically a chronic low back pain.  For the most part, the 
history related in these records associates the reported 
manifestations of low back pain with contemporaneous 
injuries, without including any statement from a clinician in 
support of a nexus to a remote injury during military service 
or on a secondary basis.  See38 C.F.R. § 3.156(a) (2000); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Accordingly, the benefit of the doubt rule is inapplicable as 
the preponderance of the evidence is against the veteran's 
application to reopen the claim.  


ORDER

New and material evidence not having been submitted; the 
claim of entitlement to service connection for low back 
strain is not reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


